Matter of Rivera v Annucci (2019 NY Slip Op 06998)





Matter of Rivera v Annucci


2019 NY Slip Op 06998


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND WINSLOW, JJ. (Filed Sept. 27, 2019.) 


MOTION NO. (398/19) TP 18-02319.

[*1]IN THE MATTER OF RICHARD RIVERA, PETITIONER, 
vANTHONY ANNUCCI, ACTING COMMISSIONER, NEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, RESPONDENT.

MEMORANDUM AND ORDER Motion for reargument denied.